Citation Nr: 1116038	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  07-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as abdominal cramps. 

2.  Entitlement to service connection for residuals of a head injury to include migraines.

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel

INTRODUCTION

The Veteran, Appellant, had active duty service from January 1996 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied service connection for abdominal cramps, residuals of a head injury to include migraines, and a low back disorder.  


FINDINGS OF FACT

1.  The Veteran experienced acute gastroenteritis and viral enteritis during service, but did not experience symptoms of a chronic gastrointestinal disorder during service or continuous symptoms of a gastrointestinal disability since separation from service.

2.  The Veteran does not currently have a diagnosed gastrointestinal disability.

3.  The Veteran experienced two head injuries during service in May 2000 and August 2000; however, the symptoms resolved with no residuals.  

4.  The Veteran did not experience symptoms of a chronic migraine disability during service or continuous symptoms of a migraine disability since separation from service.

5.  The Veteran's current migraine disability is not causally or etiologically related to active service.  

6.  The Veteran experienced two incidences of low back pain during service diagnosed as mechanical lumbar pain and acute strain with mild low back pain, without chronic symptoms of low back disability during service.  

7.  The Veteran did not experience continuous low back symptoms after service separation.

8.  The Veteran does not currently have a diagnosed low back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for residuals of a head injury to include migraines have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated June 2006 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in June 2006 prior to the initial unfavorable decision in November 2006.  In this case, the June 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claims.  

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in December 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings to include nexus opinions with adequate bases for the opinions, the examination report is adequate to decide the claims of service connection.  Thus, the Board finds that additional examination or opinion is not necessary. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection for a Gastrointestinal Disorder

The Veteran contends that he developed multiple gastrointestinal issues that began in Panama in 1996 and have continued to this time.  The Veteran explained that he has largely self-treated this condition with over the counter medications, diet, and rest.  

Service treatment records show stomach cramps and diarrhea in March 1998 with a temperature.  The Veteran was diagnosed with a viral syndrome.  In May 1999, the Veteran again complained of abdominal cramps and diarrhea.  It was associated with vomiting.  In November 2000, the Veteran noted stomach aches and vomiting for four days.  The examiner diagnosed acute gastroenteritis and abdominal cramps.  In October 2001, the Veteran complained of cramping and watery bowel movements.  The examiner diagnosed viral enteritis.  

The only post-service treatment record is dated June 2006.  The record shows a two to three day history of diarrhea and severe abdominal cramps after returning from Mexico.  The Veteran noted no history of gastrointestinal problems at the time of treatment.  

The Veteran was afforded a VA examination in December 2007 to address the etiology of his digestive complaints.  The examiner noted the Veteran's history of complaints after returning from Panama and his claim of self-treatment since that time.  The examiner noted bouts of acute gastroenteritis or viral enteritis, all associated with some vomiting or temperature changes, suggestive of an acute viral event.  Although the Veteran reported a chronicity of the episodes, the examiner could not find any evidence that it was documented at any other time than during these acute viral events.  The examiner noted no documented event other than acute viral enteritis.  The examiner noted chronic recurrent diarrhea.

The Board finds that service connection for a gastrointestinal disability, claimed as abdominal cramps, is not warranted.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. 223.  Although the Veteran states he has self-treated gastrointestinal symptoms since service, the Veteran does not have a current diagnosis of a gastrointestinal disability.  The Board acknowledges that the examiner in December 2007 noted chronic diarrhea, but the Board finds that chronic diarrhea is a symptom and not a disability in itself.  Service connection requires a currently diagnosed disability.  

Even should chronic diarrhea be considered a diagnosed disability, service connection is not warranted due to the lack of evidence associating his recurrent diarrhea with his complaints during service.  The Veteran's service treatment records show complaints about once per year.  Most complaints were diagnosed as acute gastroenteritis or viral enteritis.  As noted by the December 2007 VA examiner, these complaints were suggestive of an acute viral event with no evidence that the Veteran experienced a chronic disability.  

The Board acknowledges the Veteran's lay statement that he has had chronic symptomatology of a gastrointestinal disability since separation from service.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   Although the Veteran is competent to report gastrointestinal symptoms, the Board finds the Veteran not to be credible in this regard.  

The post-service evidence does not reflect complaints or treatment related to a gastrointestinal disability following active service that could be related to his in-service complaints.  The Board acknowledges one complaint of abdominal cramps and diarrhea in June 2006; however, this incident was related to a trip to Mexico and is not related to any in-service complaints.  The Board emphasizes the multi-year gap between discharge from active duty service (2002) and initial reported symptoms related to gastrointestinal complaints in approximately 2006 (a 4-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought medical care in June 2006 related to his abdominal complaints, he specifically reported no history of gastrointestinal problems.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology since service and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the findings of the VA examiner in December 2007.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

The evidence has not demonstrated that the Veteran has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service digestive complaints to a present disability, the Board finds that the etiology of any gastrointestinal disability is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as abdominal cramps and diarrhea, which are non-medical in nature; however, he is not competent to render a medical diagnosis or etiology.  See Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a current disability or a relation between active duty service and the Veteran's current complaints.  The only medical opinion in the file was provided by the VA examiner in December 2007.  The examiner opined that the Veteran does not have a current chronic disability related to his in-service complaints.  There is no contrary medical opinion of record.

As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim for service connection of a gastrointestinal disorder must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for Residuals of a Head Injury

The Veteran contends he experiences chronic migraine headaches due to a head injury incurred during service.  

Service treatment records show several complaints of head injuries or headaches.  In March 1998, the Veteran reported headache associated with a temperature and stomach cramps.  In May 2000, the Veteran reported to the emergency department after being punched in the left eye while playing basketball.  The report notes a laceration under the left eye.  Two days later, the Veteran reported severe headache with dizziness and sharp pain in the corner of his eye.  The examiner diagnosed post-concussion illness.  A different medical record from that time notes that the Veteran has severe headaches after being hit in the head by a bottle.  An August 2000 service treatment record shows complaints of a head injury.  The Veteran claimed to have been jumped by two to three people and hit on the back of the head.  He complained of pain in the left side of the head.  The report notes that it is the second time in a few months that the Veteran was hit on the head.  The examiner diagnosed a contusion.  The next day, the Veteran was examined and found no neurovascular deficits.  The examiner noted that the symptoms were resolving.  He suspected a very mild head injury.  Within two days the Veteran reported increased headaches.  He was diagnosed with post-concussive syndrome.  

The Veteran has submitted lay evidence attesting to his migraines.  He specifically submitted a calendar from September 2006 to July 2007, where he recorded every migraine.  In April 2007, the Veteran reported, leg pain, chest pain, and headaches.  The examiner found no gross neurological abnormality and did not diagnose any headache disability.  

The Veteran was afforded a VA examination in December 2007.  The examiner diagnosed migraine headaches based on the Veteran's history.  The examiner noted that the service treatment records showed only one head injury that was called a postconcussion syndrome and his headaches were all acute and related to direct blunt trauma to the face or head.  The examiner noted the lack of evidence showing any decrease in the Veteran's ability to perform service-related activities for the remaining two years between his injury and separation.  The Veteran's headaches as described are different than those medically documented at the time of injury without any further documentation of sustained postconcussion headache or posttraumatic headaches in service.  Therefore, the examiner opined that he cannot find that migraine headaches are related to service, noting it is not as least as likely as not related to incidences as described in service.  

Again, the Board notes that the Veteran has not demonstrated that he has expertise in medical matters.  Not all medical questions lend themselves to lay opinion evidence.  See Davidson, 581 F.3d 1316.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  When considering the complexity of the Veteran's headaches, the Board finds it to be too complex an issue to allow a nexus opinion in the form of lay evidence.  The Veteran is competent to testify as to symptoms such as headaches, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr, 21 Vet. App. 303; see also, Woehlaert, 21 Vet. App. 456.  The Board notes that the December 2007 VA examiner reviewed the medical records from service and the Veteran's current complaints.  He determined that the current headaches are of a different nature from those reported during service related to the in-service trauma.  Therefore he opined that it is not at least as likely as not that the Veteran's current headaches are related to his in-service traumas. 

Although the Veteran experienced headaches during service and currently has migraine headaches, the Board finds that the headaches are of different natures.  When weighing all lay and medical evidence, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for a Low Back Disorder

The Veteran contends he has a low back disorder related to service.  The Veteran's representative contends generally that the evidence for and against the claim is in relative equipoise, so that reasonable doubt should be resolved in the Veteran's favor. 

The Veteran experienced two incidences of low back pain during service diagnosed as mechanical lumbar pain and acute strain with mild low back pain, but without chronic symptoms of low back disability during service.  The service treatment records reflect two complaints of low back pain during service in March 1995 and November 1997.  In March 1995, the examiner noted mechanical lumbar pain.  In November 1997, the examiner diagnosed acute strain and mild low back pain.  The remainder of service treatment records are silent regarding a low back disorder.  As 

the Veteran only experienced two low back incidents in service, without further complaints, findings, diagnosis, or treatment, the Board finds no chronic symptoms of a low back disorder during service.  The Veteran separated from active service in May 2002.

Several years after service, the Veteran complained of low back pain in April 2007.  The Board notes the five year gap between separation from service and the first indication of post-service low back pain.  In the context of no chronic symptoms in service, and no history or complaints or findings at the December 2007 VA examination, the Board therefore finds the evidence shows no continuous low back symptoms since separation from service.  

The Board also finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosed disability of the low back.  A VA examination in December 2007 found full range of motion of the lumbar spine without pain.  The VA examiner noted no diagnosis for the back as it was asymptomatic on the day of examination and the examination revealed normal findings.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer.

When weighing the medical and lay evidence of record, the Board finds that the weight of the evidence shows no currently diagnosed low back disability.  Without a currently diagnosed disability, service connection may not be granted.  As such, 

the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a gastrointestinal disorder, claimed as abdominal cramps, is denied. 

Service connection for residuals of a head injury to include migraines is denied.

Service connection for a low back disorder is denied.  



______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


